DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pre-Appeal Conference Decision
Applicant’s arguments, filed 01/20/2022, with respect to the rejection of claims 1 – 21 were found by the panel to be persuasive, therefore the previous rejection is withdrawn and prosecution is now reopened. Please see below.

Response to Amendment
The applicant has amended their application as follows: 
Amended: None 
Cancelled: None 
Added: Claims 20 – 21
Therefore Claims 1 – 21 are now pending.

Response to Arguments
Applicant’s arguments, filed 01/20/2022, with respect to the rejections of claims 1 – 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1.

With regards to Claim 1, Horiuchi discloses:  An input unit (Abstract) comprising: 
an information terminal (FIG 2, 1 – display device); 
a laser device (FIG 2, 4 – laser pointer)
and a switch (FIG 6, shows a plurality of function keys/switches) connected to the laser device (FIG 6), 
wherein the information terminal (FIG 2, 1) is a portable device (teaches of a LCD or PDP display which is considered portable), and wherein the laser light (FIG 2, 7 - laser) irradiates a surface (11 & 12) of the portable device (1).  
Horiuchi implicitly implies: a support (Paragraph [0316] – hand of the user); 
a movable portion (Paragraph [0316] – palm and fingers of the user) provided on the support (hand); 

wherein the movable portion (palm and fingers) for adjusting (six degree of freedom of movement of the hand) the output direction of a laser light (7 - laser) is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight (user raising their hands so that it will be in the user’s line of sight),
Horiuchi fails to explicitly disclose: a support; 
a movable portion provided on the support; 
a laser device provided on the support with the movable portion provided therebetween;
wherein the movable portion for adjusting the output direction of a laser light is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight,
Blum discloses: a support (FIG 1, 105 – glasses); 
a movable portion (FIG 1, 134 – shoe or FIGS 18A – 18C, 74, 80 & 82) provided on the support (105); 
a device (70 – teaches of a camera) provided on the support (105) with the movable portion provided therebetween (FIGS 1 & 18 shows this feature);
wherein the movable portion (FIG 1, 134 – shoe or FIGS 18A – 18C, 74, 80 & 82) for adjusting (FIG 1, 122 – female groove or FIG 18A, which shows the adjustability of 74, 80 & 82) the output direction of the device (70) is provided so that the output 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a support; a movable portion provided on the support; a laser device provided on the support with the movable portion provided therebetween; wherein the movable portion for adjusting the output direction of a laser light is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight in Horiuchi’s invention as taught by Blum’s invention.
The motivation for doing this would have been in order to give the user the flexibility to have a hands free device which increases the functionality of the device.

With regards to Claim 2, Horiuchi discloses: wherein the switch (FIG 6, K0 – K7) is configured to input information into the information terminal (FIGS 9 – 11, shows information being inputting into the terminal).  
Horiuchi fails to disclose: wherein the support is glasses, a hat, a helmet, or a headgear, and wherein the switch is configured to input information into the information terminal.  
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear, and wherein the switch is configured to input information into the information terminal.  

With regards to Claim 5, Horiuchi discloses: wherein the switch (FIG 6, shows K0 – K7) is a breath switch, a push-button switch (FIG 6, K0 – K7), a pedal switch, or a blink switch.  
Horiuchi fails to disclose: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear

With regards to Claim 18, Blum discloses: wherein the movable portion (FIG 1, 134 – shoe or FIGS 18A – 18C, 74, 80 & 82) is fixedly adjustable (FIG 1, 122 – female groove or FIG 18A, which shows the adjustability of 74, 80 & 82) so that the output direction is set to coincide with a user's line of sight (Paragraph [0112] - the user affixing the device to coincide with the line of sight),

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1 in further view of Delaney et al., US Publication 2014/0092587 A1 in further view of Birkenbach et al., US Publication 2012/0235909 in further view of Raynor US Publication 2008/0170032 A1 in further view of Stuerzlinger US Publication 2004/0239653 A1.

With regards to Claim 3, Horiuchi as modified above fails to disclose: wherein the switch is a breath switch, a pedal switch, or a blink switch, and wherein the switch is 
Delaney discloses: wherein the switch is breath switch (Paragraph [0035]), a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of the laser device (Paragraph [0035] - can be activated or controlled by blowing into the straw to toggle the on and off)
wherein the switch (FIG 1, 160 – pneumatically controlled switch) is configured to control on/off of the laser device (Paragraph [0034]), 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is a breath switch, a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of the laser device in Horiuchi’s modified invention as taught by Delaney's invention.
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately by directing the trainee where to focus and dissect, suture, cauterize, etc., in the patient (Delaney’s invention Paragraph [0004)).
Horiuchi as further modified with Delany fails to disclose: wherein the switch is configured to control intensity of the laser device 
Birkenbach discloses: wherein the switch is configured to control an intensity of the laser device (Paragraph [0038])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein 
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately and improving the functionality of the device.
Horiuchi as further modified with Birkenbach fails to disclose: wherein the switch is configured to control a pulse width of the laser device 
Raynor discloses: wherein the switch is configured to control a pulse width of the laser device (Paragraph [0027])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is configured to control a pulse width of the laser device in Horiuchi’s modified invention as taught by Raynor’s invention.
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately and improving the functionality of the device.
Horiuchi as further modified with Raynor fails to disclose: wherein the switch is configured to control a duty ratio of the laser device 
Stuerzlinger discloses: wherein the switch is configured to control a duty ratio of the laser device (Paragraph [0042])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is configured to control a duty ratio of the laser device in Horiuchi’s modified invention as taught by Stuerzlinger’s invention.
.

Claims 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1 in view of Narita et al., US Publication 2015/0009138 A1.

With regards to Claim 4, Horiuchi as modified above fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch in Horiuchi modified invention as taught by Narita’s invention.
The motivation for doing this would have been in order to intuitively performing an operation input using a laser pointer.

With regards to Claim 6, Horiuchi fails to disclose: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear and wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear
 Horiuchi as modified by Blum fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).

With regards to Claim 7, Horiuchi discloses: wherein the switch (FIG 6, shows K0 – K7) is a breath switch, a push-button switch (FIG 6, K0 – K7), a pedal switch, or a blink switch.  
wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch. 
Horiuchi as modified by Blum fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  

 
With regards to Claim 8, Horiuchi discloses: wherein the switch (FIG 6, shows K0 – K7) is a breath switch, a push-button switch (FIG 6, K0 – K7), a pedal switch, or a blink switch.  
Horiuchi fails to disclose: wherein the support is glasses, a hat, a helmet, or a headgear 
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear
Horiuchi as modified by Blum fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication 2015/0009138 A1.

With regards to Claim 9, Horiuchi discloses: An input method for an information terminal (Abstract) comprising 
an input unit (FIG 2, 4 – laser pointer) for performing input to the information terminal (FIG 2, 1), 
wherein the input unit (FIG 2, 4) includes a laser device (4) and a switch (FIG 6, K0 – K7) connected to the laser device (FIG 6, shows this feature), 
wherein the information terminal (1) includes a display portion (FIG 2, 2, 11 & 12), 
wherein the display portion (2, 11 & 12) includes a sensor (12 – sensor module) and a plurality of pixels (11 – display part includes pixels), 
wherein a region in the display portion (2, 11 & 12) is irradiated with a first laser light (7) output from the laser device (4),- 4 -Application Serial No. 15/874,452 Attorney Docket No. 0756-11572 
Horiuchi fails to disclose: wherein the first laser light is switched from the first laser light to a second laser light, 
wherein the region is irradiated with the second laser light, 
wherein the sensor included in the region detects the second laser light, 
wherein the first laser light is switched to the second laser light with the switch, 
wherein the first laser light is configured to set a position, and 
wherein the second laser light is configured to input information.  
Narita discloses: wherein the first laser light (red) is switched from the first laser light (V) to a second laser light (Blue or Green; see Paragraph [0072]),

wherein the sensor (FIG 2, 12 and 15) included in the region detects the second laser light (Paragraph [0063]), and
wherein the first laser light (red) is switched to the second laser light (blue or green) with the switch (FIG 2, 20a; Paragraph [0071 - 0072]).
wherein the first laser light is configured to set a position (Paragraph [0072 - 0073]), and 
wherein the second laser light is configured to input information (0072 – 0073).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first laser light is switched from the first laser light to a second laser light, wherein the region is irradiated with the second laser light, wherein the sensor included in the region detects the second laser light, and wherein the first laser light is switched to the second laser light with the switch, wherein the first laser light is configured to set a position, and wherein the second laser light is configured to input information in Horiuchi’s invention as taught by Narita’s invention.
The motivation for doing this would have been in order to intuitively performing an operation input using a laser pointer.

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication .

With regards to Claim 10, Horiuchi as modified above fails to disclose: wherein the second laser light and the first laser light have different intensities.
Fukumitsu discloses: wherein the second laser light and the first laser light have different intensities (Paragraph [0009 and 0017])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the second laser light and the first laser light have different intensities and wherein the input unit comprises a modulation portion in Horiuchi’s invention as taught in Fukumitsu’s invention.
The motivation for doing this would have been in order to accurately control the size of modified spots and the length of fractures generated from the modified spots.
Horiuchi in view of Narita in further view of Fukumitsu fails to disclose: and wherein the input unit comprises a modulation portion 
Raynor discloses: wherein the input unit comprises a modulation portion (Paragraph [0027])).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the input unit comprises a modulation portion in Horiuchi’s modified invention as taught by Raynor’s invention.


With regards to Claim 11, Fukumitsu discloses: wherein the second laser light has a higher intensity than the first laser light (Paragraph [0009 and 0017]).

With regards to Claim 12, Fukumitsu discloses: wherein each of the first laser light and the second laser light is a pulsed laser light (Paragraph [0009 and 0017]).

With regards to Claim 13, Fukumitsu discloses: wherein the second laser light has a shorter pulse period than the first laser light (Paragraph [0057]).

With regards to Claim 14, Fukumitsu discloses: wherein the second laser light and the first laser light have different duty ratios (Paragraph [0057]).

With regards to Claim 15, Fukumitsu discloses: wherein the second laser light and the first laser light have different intensities (Paragraph [0009 and 0017]), and 
wherein the second laser light has a higher intensity than the first laser light (Paragraph [0009 and 0017]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1.

With regards to Claim 16, Horiuchi discloses: An input support system (FIG 2, Title and Abstract) including an information terminal (FIG 2, 1 - display system), 
an input unit (FIG 2, 4) for performing input to the information terminal (FIGS 9 – 11, Abstract and Paragraph [0092 – 0094]), 
wherein the input unit (FIG 2, 4) includes a laser device (FIG 2, 4) and a switch (FIG 6, K0 – K7) connected to the laser device (FIG 2, 4), 
wherein the information terminal (FIG 2, 1) includes a display portion (2, 11 & 12) comprising a plurality of pixels (Paragraph [0061] – teaches of a LCD that has pixels), 
wherein the information terminal (FIG 2, 1) is a portable device (FIG 2, shows this feature);
wherein the display portion (2, 11 & 12) includes a sensor (12), 
wherein a region in the display portion (2, 11 & 12) is irradiated with a first laser light (7) output from the laser device (see FIG 2), 
wherein the sensor (FIG 2, 12) included in the region detects the first laser light (Paragraph [0062]), and 
wherein information is input to the information terminal (FIGS 9 – 11) with the switch (FIG 2 and Paragraph [0098]), and 
Horiuchi fail to disclose: and artificial intelligence,
wherein the artificial intelligence extracts and holds a movement pattern of the first laser light detected by the sensor.
Lau discloses: artificial intelligence (Paragraph [0013]),

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of artificial intelligence, wherein the artificial intelligence extracts and holds a movement pattern of the first laser light detected by the sensor in Horiuchi’s invention as taught by Lau’s invention.
The motivation for doing this would have been in order to determine the orientation of the target precisely.

With regards to Claim 17, Lau discloses: wherein the artificial intelligence (Ai) predicts an input position (Paragraph [0013]), and wherein a pointer is displayed in a predicted region (Paragraph [0013 & 0033 & 0036]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1 in further view of Stuerzlinger US Publication 2004/0239653 A1.

With regards to Claim 19, Horiuchi as modified above fails to disclose: wherein the extracted and held movement pattern is stored as an input pattern assigned to a user for input support in predicting a region where the user intends to point.  

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the extracted and held movement pattern is stored as an input pattern assigned to a user for input support in predicting a region where the user intends to point in Horiuchi’s modified invention as taught by Stuerzlinger’s invention.
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately and improving the functionality of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1 in further view of Blum et al., US Publication 2016/0033792 A1.

With regards to Claim 20, Horiuchi as modified above fails to disclose: wherein the laser device is a non-handheld device.  
Blum discloses: wherein the laser device is a non-handheld device (FIG 2, shows where a sensor is adjustable attached to the frame of a glasses, therefore when combined with Horiuchi’s invention the laser light would be replace or attached in addition to the sensor).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein 
The motivation for doing this would have been in order to give the user the flexibility to have a hands free device which increases the functionality of the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1 in further view of Narita et al., US Publication 2015/0009138 A1

With regards to Claim 21, Horiuchi as modified above fails to disclose: wherein the first laser light is switched from the first laser light to a second laser light, wherein the region is irradiated with the second laser light, wherein the sensor included in the region detects the second laser light, wherein the first laser light is configured to set a position, and wherein the second laser light is configured to input information.
Narita discloses: wherein the first laser light (red) is switched from the first laser light (V) to a second laser light (Blue or Green; see Paragraph [0072]),
wherein the region is irradiated with the second laser light (FIG 2 and Paragraph [0072]),
wherein the sensor (FIG 2, 12 and 15) included in the region detects the second laser light (Paragraph [0063]), and
wherein the first laser light (red) is switched to the second laser light (blue or green) with the switch (FIG 2, 20a; Paragraph [0071 - 0072]).

wherein the second laser light is configured to input information (0072 – 0073).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first laser light is switched from the first laser light to a second laser light, wherein the region is irradiated with the second laser light, wherein the sensor included in the region detects the second laser light, and wherein the first laser light is switched to the second laser light with the switch, wherein the first laser light is configured to set a position, and wherein the second laser light is configured to input information in Horiuchi’s invention as taught by Narita’s invention.
The motivation for doing this would have been in order to intuitively performing an operation input using a laser pointer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625